Citation Nr: 1019125	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, whereby the Veteran's petition to reopen 
a previously denied claim of service connection for PTSD was 
denied.

In May 2009, the Board remanded the case to provide the 
Veteran an opportunity to testify at a hearing before a 
member of the Board sitting at the RO.  A hearing was 
scheduled for November 3, 2009, at the RO in Muskogee, 
Oklahoma.  Notice of the hearing was sent to the Veteran's 
address of record.  The Veteran failed to appear at the 
hearing.  As a result, the Board finds that the Veteran has 
been afforded his right to a hearing and his request is 
considered to be withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

(By the decision below, a previously denied claim of service 
connection for PTSD is reopened.  The underlying claim of 
service connection is the subject of a remand that follows 
the decision below.)

FINDINGS OF FACT

1.  By a December 2002 rating decision, the RO denied a 
petition to reopen a claim of service connection for PTSD.  
The Veteran did not appeal the decision.

2.  Evidence received since the RO's December 2002 decision 
relates to an unestablished fact necessary to substantiate 
the PTSD claim and it raises a reasonable possibility of 
substantiating the underlying claim.




CONCLUSIONS OF LAW

1.  The December 2002 RO decision, which denied a petition to 
reopen a claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The Veteran asserts that he has PTSD as a result of traumatic 
experiences during his active military service when he was 
stationed in the Republic of Vietnam.  He states that, 
although he was initially assigned to data processing, his 
duties ultimately involved security of depots and convoys.  
According to the Veteran, particularly while he was assigned 
to convoys, he took incoming rocket fire and other gunfire.  
He states that he was involved in combat with the enemy and 
witnessed the death of the enemy and children during the 
Vietnam War.  The Veteran believes that any PTSD that he has 
is related to those experiences.  Thus, he contends that 
service connection is warranted.

The Veteran originally filed a claim of service connection 
for PTSD in October 1987.  By a June 1989 rating decision, 
the RO denied the claim.  In July 1991, the Veteran filed 
another claim of service connection for PTSD.  The RO denied 
the claim for lack of submission of new and material evidence 
in May 1992.  The Veteran filed another claim of service 
connection for PTSD in September 1992.  The claim was denied 
in a December 1992 rating decision on the merits.  Another 
PTSD claim was filed by the Veteran in May 1993.  The claim 
was denied on the merits in February 1994.  In July 2002, the 
Veteran again filed a claim of service connection for PTSD.  
By a December 2002 rating decision, the RO denied the 
Veteran's petition to reopen the claim on account of the lack 
of a receipt of new and material evidence.  The Veteran was 
notified of the decision by a letter dated later in December 
2002.  He did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).  In June 2006, the Veteran filed a petition to reopen 
the claim of service connection for PTSD.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the December 2002 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claim process did the RO reopen the claim.

The evidence of record at the time of the December 2002 RO 
decision included:  service treatment and personnel records; 
treatment records and examination reports from the VA Medical 
Centers (VAMCs) in Fayetteville, Arkansas, Leavenworth and 
Wichita, Kansas, and Oklahoma City, Oklahoma, dated from 
March 1983 to January 1994; private treatment records from 
Dr. B.D., dated from August 1972 to August 1983; records from 
the Oklahoma Department of Health and Human Services, dated 
from September 1975 to May 1987; records from Dr. N.A., dated 
from April 1985 to July 1985; records from University of 
Kansas Medical Center and Hospital, dated in September 1987; 
records from Western State Hospital, dated from January 1983 
to March 1983; a November 1988 police report; and 
applications for benefits and statements from the Veteran.

The evidence previously of record included service treatment 
records that did not include a diagnosis of PTSD.  However, 
the records did contain several entries prior to his tour in 
Vietnam where the Veteran complained of possible psychiatric 
symptoms including anxiety, nervousness, and 
hyperventilation.  He was given a profile for 
hyperventilation and anxiety in February 1969.  The 
psychiatric portion of the Veteran's October 1970 separation 
examination was normal.  However, at that time, he indicated 
that he had or previously had nervous trouble.

After his active military service, the Veteran was seen for 
nervousness and anxiety as early as December 1975 at the 
Oklahoma Department of Health and Human Services.  Dr. N.A. 
provided mental health treatment for the Veteran and, in 
June 1985, stated that the Veteran was feeling some symptoms 
possibly related to bad experiences during the Vietnam War.

The Veteran was first diagnosed with PTSD in December 1988 
when he underwent VA psychiatric examination in connection 
with his initial claim.  He was also diagnosed with alcohol 
dependence and dysthymia.  The examiner related the Veteran's 
PTSD to incidents during service in Vietnam.  The Veteran 
reported to the examiner that he worked in a lot of convoys 
that would be hit by incoming fire.  A separate December 1988 
social and industrial survey was conducted by a VA social 
worker.  It was indicated that the Veteran had PTSD that was 
related to his Vietnam service.  The Veteran reported that he 
was involved with convoy duty out of Cam Ranh Bay and Long 
Bien.  He stated that his primary function was to operate a 
machine gun while escorting the convoys that were 
transporting ammunition and supplies throughout South 
Vietnam.  The Veteran recalled facing incoming fire from the 
enemy and thought that he killed at least one enemy soldier.  
He stated that the convoys were constantly moving and 
regularly under attack.

A May 1989 VA hospitalization report contained diagnoses of 
borderline personality disorder and alcohol dependence.  PTSD 
was to be ruled out.  An August 1991 VA hospitalization 
report included a diagnosis of chronic, severe PTSD.  The 
report reflected that the Veteran experienced flashbacks, 
anxiety, depression, and sleeplessness as a result of combat 
in Vietnam.  A March 1993 hospitalization report from Western 
State Hospital documented diagnoses of major depression and 
alcohol dependence by history.  PTSD was not mentioned in 
that report.  Lastly, a January 1994 VA examination report 
contained both physical and psychiatric diagnoses.  The only 
psychiatric diagnosis was chronic alcoholism.

The Veteran's multiple PTSD claims have been denied on 
several grounds.  The last decision on the merits was the 
February 1994 rating decision.  The claim was denied because 
there was no clear diagnosis of PTSD but only symptoms.  On 
the other hand, the Veteran's petition to reopen the claim 
that was denied in December 2002 indicated that a verified 
stressor had not been shown.  

Since the December 2002 decision, the new evidence that has 
been added to the record includes:  treatment records and an 
examination report from the Little Rock, Topeka, Wichita, and 
Oklahoma City VAMCs, dated from August 1998 to June 2007; and 
statements from the Veteran.

A review of the new evidence reveals that the Veteran was 
hospitalized at the Oklahoma City VAMC in June 2006 for 
detoxification.  Discharge diagnoses included PTSD, alcohol 
dependence, and other substance abuse disorders.  There was 
no comment as to the origin of the PTSD.  VA records through 
June 2007 show regular psychiatric treatment including for 
PTSD.

In August 2006, the Veteran was afforded a VA psychiatric 
examination in connection with the claim.  The examiner 
provided a diagnosis of PTSD with associated depression and 
irritability.  The examiner noted that the DSM-IV criteria 
for PTSD were met and that the Veteran was exposed to trauma 
in Vietnam.  The Veteran reported that he had an in-service 
stressor of driving a truck in a convoy that frequently came 
under attack by rockets and mortars.  Another in-service 
stressor was that a friend was killed while they were in a 
convoy during Tet.  

The Board finds that the VA medical records, and particularly 
the August 2006 psychiatric examination, constitute new and 
material evidence in connection with the claim of service 
connection for PTSD.  The evidence is new because it was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the current disability 
element and nexus element of a PTSD service connection claim.  
Although the Veteran's PTSD claim has previously been denied 
based, in part, on the lack of a verified stressor, the claim 
has also been denied for lack of a current disability.  In 
fact, the most recent denial on the merits was on the basis 
of no clear PTSD diagnosis.  The August 2006 examiner clearly 
provided a DSM-IV diagnosis of PTSD and linked it to the 
Veteran's alleged stressors from service in Vietnam.  The 
evidence is not dispositive regarding the occurrence of the 
stressors, but it nevertheless relates to unestablished facts 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for PTSD is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claim of service connection in the 
remand section following the decision.


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal is granted.


REMAND

A remand is warranted for the claim of service connection for 
PTSD.  Given that the Board has found that the claim should 
be reopened, the agency of original jurisdiction (AOJ) must 
adjudicate the claim on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The evidence currently reflects that the Veteran has been 
diagnosed with PTSD in accordance with DSM-IV and that his 
PTSD has been related to alleged in-service stressors 
concerning his service in Vietnam.  However, the evidence 
does not contain sufficient credible supporting evidence that 
the claimed stressors occurred.  The Veteran has set forth a 
consistent account of duties that involved participation in 
convoys and engaging in combat with the enemy.  However, his 
military records that have been associated with the claims 
file are not consistent with that type of service.

Personnel records document the Veteran's service in Vietnam 
from February 1970 to November 1970.  Although he was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal, these 
medals are not representative of combat service and there is 
no indication that the Veteran received combat-related 
awards.  In the course of treatment, the Veteran reported 
that he received the Purple Heart.  The RO requested 
verification of the award from military sources but a Purple 
Heart award could not be confirmed.  The Veteran was sent a 
letter asking him for evidence regarding the Purple Heart in 
July 2008.  He did not respond.  On remand, he should be 
invited to submit any supportive evidence that he has in his 
possession concerning a Purple Heart award.

Additionally, personnel records document that the Veteran's 
military occupational specialties while he was stationed in 
Vietnam were automated data processing specialist (ADPS) and 
machine operator specialist.  The records show that the 
Veteran was first assigned to Headquarters Company at the 
United States Army Depot (USAD) in Cam Ranh Bay.  In August 
1970, he was assigned to B Company of Troop Command at the 
USAD.  These specialties and assignments are not suggestive 
of participation in convoy operations as security or engaging 
in combat with the enemy.  On remand, the Veteran should be 
invited to submit any supportive evidence that his duties 
involved participation as security in convoy operations or 
engaging in combat with the enemy, including statements from 
former service comrades.

The Board finds that it is also necessary to remand the claim 
in order to conduct additional stressor verification 
research.  The information provided by the Veteran has not 
yet been submitted to the United States Army and Joint 
Services Records Research Center (JSRRC).  The VA 
Adjudication and Procedure Manual currently states that a 
denial of a PTSD claim because of an unconfirmed stressor is 
improper unless certain sources of information confirm that 
the claimed stressor cannot be verified.  The sources of 
information include JSRRC, the National Archives and Records 
Administration (NARA), and the Marine Corps University 
Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. 
H(32)(k) (2009).

Any information detailing the stressors that the Veteran 
provides should be forwarded for stressor verification 
research.  Histories of the units that are documented should 
be researched.  The Board notes that, in October 2006, the 
Veteran indicated he was with the 419th Transportation 
Company when he was riding with a convoy.  Thus, any other 
service records that may show service with another unit 
should be obtained, such as temporary duty records, daily 
journals, operational reports, unit histories, morning 
reports, combat or command chronologies, and casualty 
records.

The Board notes that the regulations require only credible 
supporting evidence that a claimed in-service stressor 
occurred in order to substantiate a PTSD claim.  That is, the 
corroboration of a veteran's personal participation is not 
required.  Official information does not need to specifically 
identify a veteran.  The records need only imply a veteran's 
participation, such as identifying unit participation.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Veteran should also be scheduled to undergo VA 
psychiatric examination for the purposes of determining 
whether any verified in-service stressor is sufficient to 
support a diagnosis of PTSD.  Such examination must include 
psychological testing.  An examination is also important so 
that an examiner may comment on whether the Veteran has any 
other psychiatric disability related to military service.  As 
noted in the decision, service records show treatment for 
complaints of anxiety, nervousness, and hyperventilation.  
These documented in-service complaints have largely been 
overlooked by the clinicians who have previously examined the 
Veteran.

It appears that the Veteran continues to receive regular 
treatment at the Oklahoma City VAMC.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran so that 
he may have the opportunity to provide 
any additional information that may come 
to mind regarding details surrounding any 
stressor that he alleges he was exposed 
to during military service, identifying 
and describing specific events, including 
all dates, places, and identifying 
information concerning his unit(s) and 
the location of his unit(s) when any 
stressful event occurred.  He should be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  Ask him to 
provide any information in his possession 
regarding the award of a Purple Heart.

2.  Obtain the Veteran's more recent 
treatment records (since June 2007) from 
the Oklahoma City VAMC and associate the 
records with the claims folder.

3.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences (for example 
participation in convoy security duty and 
engaging in combat with the enemy), to 
include contacting JSRRC or other 
appropriate agency.  A record search 
should encompass the time period from 
February 1970 to November 1970.  The 
search should include appropriate daily 
journals, operational reports, unit 
histories, morning reports, combat or 
command chronologies, and casualty 
records, as appropriate.  Any additional 
action necessary for independent 
verification of the alleged stressor, to 
include follow-up action requested by the 
contacted entity, should be accomplished.

4.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  The examiner should review the 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  If so, the 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s).  In addition to an opinion 
regarding PTSD, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has any 
other psychiatric disability that is 
related to his active military service.  
(Consider the in-service treatment 
records concerning anxiety, nervousness, 
and hyperventilation.)  All opinions 
should be set forth in detail and 
explained in the context of the record.

5.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for PTSD on the merits.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


